DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication received from applicant on December 8, 2020.  
  
Response to Amendment
Applicant's submission filed on December 8, 2020 has been entered. Claim 27 has been added. Claims 1, 3, 5-13, 15, 17-19 and 27 are pending in the current application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (Hereinafter Morita, US Publication No. 2001/0049799) in view of Weber et al. (Hereinafter Weber, US Publication No. 2007/0124407).
 
Regarding claim 1, Morita teaches:
A method (800) of writing data in a disk array (230) in a storage system (200), the method (800) comprising: 
in response to receiving a write request to write new data to a data block in at least one disk array group (231-1) in a degraded mode within the disk array (230) (See [0102] “The write operation in response to the RAID in this degeneration mode 1002 is described using the flowchart 1000 in FIG. 8.” See [0007] “the data that is allocated to different disks and stored as above is referred to as redundant identical group data or simply as redundant group data.” See Figures 7, 9 and 13, in which disk D1 puts the disk group(s)/array in a degraded/degeneration mode.), reading (810) old data stored in the data block and old parity information stored in a parity block associated with the data block; 
determining (820) new parity information associated with the new data based on the old data, the old parity information, and the new data (See [0016] “Referring now to FIG. 15, OD (Old Data) is the data that is to be updated (referred to as old data below), OP (Old Parity) is the parity data to be updated (referred to as old parity below), ND (New Data) is the write data, NP (New Parity) is the write redundant data (referred to as new parity below) and IP is the interim parity data.” See [0103] “the old data (data to be updated) OD2 that is to be written is read into the buffer 13a from the disk 15 (Process 1008). Next the redundant data to be updated (OP) is read in to the buffer 13a from the disk 15 (Process 1010).” See [0104] “Next, the old data OD2 and the redundant data to be updated OP are used to create an exclusive "or" (XOR) as the IP (Process 1012). The exclusive "or" (XOR) created with the write data ND2 and the IP serves as the NP (Process 1014).” See Figure 9. The prior art teaches creating NP (new parity) data from OD2 (old data), OP (old parity) data, and ND2 (new write data). Furthermore, such limitation corresponds to conventional means of creating new parity data.); 
writing (830) the new data and the new parity information into at least one cache page provided by a cache component (210) in the storage system (200), the at least one cache page being allocated in a persistent memory (220) in the cache component (210) (See [0103] “with the write data ND2 held without change in the memory 11a of the subsystem control module 11, the write data ND2 is transferred to the buffer 13a of the device control module 13 (Process 1004).” See [0106] “Once the new parity NP has been created as described above, NP is transferred to the memory 11a of the subsystem control module 11 (Process 1020).” Furthermore, See Figure 9 and 13, in which the ND (new data) and NP (new parity) is written in Memory 11a and Buffer 13a. The Memory 11a and/or Buffer 13a corresponds to the claimed cache persistent memory. See Figures 1 and 4 in which Memory 1A is backed with a battery (i.e. persistent memory.)); and 
flushing (840) the new data and the new parity information into the data block and the parity block in the at least one disk array group (231-1), respectively (See [0107] “Next, the subsystem control module 11 waits until the process completes itself normally and then begins writing the write data ND2 and the new parity NP to the disk 15 (Processes 1022 and 1024).” Furthermore, see Figures 9 and 13, in which ND (new data) and NP (new parity) is written/flushed into the data drive and parity drive from the Memory 11a and/or Buffer 13a);
wherein writing the new data and the new parity information into the at least one cache page comprises: 
sending a first request to the cache component (210) to allocate the at least one cache page in the persistent memory (220); 
in response to receiving first information about the at least one cache page from the cache component (210), writing the new data and the new parity information to the at least one cache page (See Figures 8, 9 and 13, in which units (i.e. pages) of the Memory 11a and/or Buffer 13a are allocated for storing ND (new data) and NP (new parity). First information corresponds to the location of the Memory 11a and/or Buffer 13a that will store the ND and/or NP.) 
in response to completion of the writing to the at least one cache page, sending a first indication of the completion of the writing to the cache component (210) (See Figure 8, Step S1 and Step S10).

Weber teaches:
wherein the first information about the at least one cache page comprises a data structure recording an address of the at least one cache page (See [0065] “As noted above, the information required to perform an I/O request on another controller may preferably be provided to the other controller in the form of a scatter/gather list indicating addresses in the local cache memory of this first storage controller where the data may be accessed. Element 410 is operable to forward the write operation to another controller along with the constructed scatter/gather list. Element 412 then represents processing by the a selected other controller to perform the indicated write operation using the scatter/gather list and using RDMA capabilities to access the write data from the local cache memory of this storage controller.” See paragraph [0067]. The prior art teaches a scatter gather list (i.e. data structure) indicating addresses in a local cache.); and

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the RAID management method of Morita with the data transfer method of Weber to permit storage devices the capability of accessing a local cache, by providing locations of where the cache can be accessed, thus improving memory management by leveraging benefits of cache utilization. 
 
Regarding claim 13, prior art used in the rejection of claim 1 teaches:
A disk array (230) comprised in a storage system (200), the disk array (230) comprising: 
at least one processing unit; 
at least one memory coupled to the at least one processing unit and storing instructions executable by the at least one processing unit, the instructions, when executed by the at least one processing unit, causing a device to perform acts comprising: 
in response to receiving a write request to write new data to a data block in at least one disk array group (231-1) in a degraded mode within the disk array (230), reading old data stored in the data block and old parity information stored in a parity block associated with the data block; 
determining new parity information associated with the new data based on the old data, the old parity information, and the new data; 
writing the new data and the new parity information into at least one cache page provided by a cache component (210) in the storage system (200), the at least one cache page being allocated in a persistent memory (220) in the cache component (210); and 
flushing the new data and the new parity information into the data block and the parity block in the at least one disk array group (231-1), respectively;
wherein writing the new data and the new parity information into the at least one cache page comprises: 
sending a first request to the cache component (210) to allocate the at least one cache page in the persistent memory (220): 
in response to receiving first information about the at least one cache page from the cache component (210), writing the new data and the new parity information to the at least one cache page, wherein the first information about the at least one cache page comprises a data structure recording an address of the at least one cache page; and 
in response to completion of the writing to the at least one cache page, sending a first indication of the completion of the writing to the cache component (210) (See rejection of claim 1).

Claims 3, 5-7, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Weber in view of Friedman et al. (Hereinafter Friedman, US Publication No. 2019/0082010).

Regarding claim 3, Friedman teaches:
The method (800) according to claim 1, wherein the data block and the parity block are included in a stripe in the at least one disk array group (231-1), the first request instructing the cache component (210) to lock the stripe to prevent a further operation for the stripe, and the first request further instructing the cache component (210) to mark the at least one cache page as to-be-flushed upon receiving the first indication (See Figure 4, which teaches stripes of a RAID group that comprise a data block and parity block, in which the stripe may be locked. The prior art also teaches destaging (i.e. flushing) data and parity data from RAM to storage devices.). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the RAID management method of Morita and the data transfer method of Weber with the RAID stripe management method of Friedman to prevent requesting components from accessing 

Regarding claim 5, Morita teaches:
The method (800) according to claim 3, wherein writing the new data and the new parity information into the data block and the parity block respectively comprises: 
in response to receiving, from the cache component (210), a second indication that the new data and the new parity information can be flushed to the at least one disk array group (231-1), sending to the cache component (210) a second request to flush the new data and the new parity information; 
in response to receiving from the cache component (210) a write-through request for the new data and the new parity information, flushing the new data and the new parity information to the data block and the parity block, respectively (See rejection of claim 1. See Figures 8, 9, and 13, which teaches flushing (i.e. writing-through) the new data and new parity information to a disk array group. For example, see write request/instruction (a) and (g) depicted in Figure 9. See [0112] “In this case, the state of the RAID that is to be written is taken to be degenerated so the subsystem control module 11 issues write instructions to the device control module 13 as follows:” See [0119] “(g) The ND2 and NP are written to disk 15 and the ND2 in memory 11a is deleted.” Furthermore, in view of [0112]-[0119], steps (a)-(g) in Figure 9 correspond to write instructions/requests. See Figure 8, “Write operation during degeneration” and S1 ; and 
in response to completion of the flushing to the data block and the parity block, sending a third indication of the completion of the flushing to the cache component (210) (See Figure 8, Step S12 and Step S13).

Regarding claim 6, Morita teaches:
The method (800) according to claim 5, wherein the write-through request comprises second information of the at least one cache page marked by the cache component (210) as to- be-flushed (See rejection of claim 1 and claim 5. See Figures 8, 9, and 13, location information (i.e. second information) of the data to be transferred (write-through) is determined to transfer the data between multiple memory devices.).

Regarding claim 7, Morita teaches:
The method (800) according to claim 5, wherein the second request instructs the cache component (210) to release the at least one cache page (See [0108] “Then, the subsystem control module 11 waits until the writing process has been completed (Process 1026). Once the writing process has been completed normally, the ND2 on the memory 1 la will be deleted and the process will be completed (Processes 1028, 1030).”) 

Morita does not explicitly disclose what Friedman teaches:
and unlock the stripe upon receiving the third indication so as to enable a further operation for the stripe (See Figure 3, Step 100. See [0063] “Agents 40 lock and unlock stripes using RDMA atomic compare-and-swap operations, retrying as needed until the lock/unlock is successful.”).

Regarding claim 15, prior art used in the rejection of claim 3 teaches:
The disk array (230) according to claim 13, wherein the data block and the parity block are included in a stripe in the at least one disk array group (231-1), the first request instructing the cache component (210) to lock the stripe to prevent a further operation for the stripe, and the first request further instructing the cache component (210) to mark the at least one cache page as to-be-flushed upon receiving the first indication (See rejection of claim 3).

Regarding claim 17, prior art used in the rejection of claim 5 teaches:
The disk array (230) according to claim 15, wherein writing the new data and the new parity information into the data block and the parity block respectively comprises: 
in response to receiving, from the cache component (210), a second indication that the new data and the new parity information can be flushed to the at least one disk array group (231-1), sending to the cache component (210) a second request to flush the new data and the new parity information; 
in response to receiving from the cache component (210) a write-through request for the new data and the new parity information, flushing the new data and the new parity information into the data block and the parity block, respectively; and 
in response to completion of the flushing to the data block and the parity block, sending a third indication about the completion of the flushing to the cache component (210) (See rejection of claim 5).

Regarding claim 18, prior art used in the rejection of claim 6 teaches:
The disk array (230) according to claim 17, wherein the write-through request comprises second information about the at least one cache page marked by the cache component (210) as to-be-flushed (See rejection of claim 6).

Regarding claim 19, prior art used in the rejection of claim 7 teaches:
The disk array (230) according to claim 17, wherein the second request instructs the cache component (210) to release the at least one cache page and unlock the stripe upon receiving the third indication so as to enable a further operation for the stripe (See rejection of claim 7).

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Friedman.

Regarding claim 8, Morita teaches:
A method (900) of writing data in a disk array (230) in a storage system (200), the method (900) comprising: 
in response to receiving from the disk array (230) a first request to allocate at least one cache page for caching to-be-written data, allocating the at least one cache page in a persistent memory (220) in a cache component (210) of the storage system (200), the to-be-written data being to be written into at least one storage block in at least one disk array group (231-1) in a degraded mode within the disk array (230); 
sending first information about the at least one cache page to the disk array (230) (See rejection of claim 1.); 

Morita does not explicitly disclose what Friedman teaches:
in response to receiving from the disk array (230) a first indication that the to-be-written data has been written into the at least one cache page, marking the at least one cache page as to-be-flushed; and 
sending to the disk array (230) a second indication that the to-be-written data can be flushed to the at least one disk array group (231-1), so that the to-be-written data in the at least one cache page marked as to-be-flushed is flushed into the at least one storage block (See [0028] “Unit 46, referred to herein simply as "NVRAM cache," is used by servers 24 as a front-end for accumulating data in stripes 47, e.g., RAID stripes, before transferring the stripes for storage in storage devices 28. Transfer of stripes from NVRAM cache 46 to storage devices 28 is referred to herein as ‘destaging.’” See Figure 4 Step 164 “At a de-staging step 164, agent 40 de-stages the data and parities from staging RAM 46 to storage devices 28.” Pages in the cache are marked for destaging, then destaged to the RAID storage.).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the RAID management method of Morita with the RAID management system of Friedman to improve data management/transfer in a RAID environment by using an NVRAM cache as an intermediate stage that accumulates RAID stripes between the servers and the storage devices (i.e. See [0024].)

Regarding claim 9, prior art used in the rejection of claim 5 teaches:
The method (900) according to claim 8, further comprising: 
in response to receiving from the disk array (230) a second request to flush the to-be- written data, determining second information about the at least one cache page marked as to- be-flushed; and 
sending a write-through request for the to-be-written data to the disk array (230), so that the to-be-written data is flushed into the at least one storage block, the write-through request comprising the second information (See rejection of claim 5 and claim 6).

Regarding claim 10, prior art used in the rejection of claim 3 and claim 7 teaches:
The method (900) according to claim 8, wherein the at least one storage block is included in a stripe in the at least one disk array group (231-1), and the method (900) further comprises: 
in response to receiving the first request, locking the stripe to prevent a further operation for the stripe; and 
in response to receiving from the disk array (230) a third indication that the to-be-written data has been flushed into the at least one storage block, releasing the at least one cache page and unlocking the stripe to enable a further operation for the stripe (See rejection of claim 3 and claim 7).

Regarding claim 11, Morita teaches:
The method (900) according to claim 8, further comprising: 
in response to receiving a fourth indication that the flushing of the to-be-written data to the at least one storage block fails, re-flushing the to-be-written data in the at least one cache page marked as to-be-flushed into the at least one storage block (See Figure 8, Step S11-Step S15, in which the flush operation is repeated if the flush operation did not complete normally).

Regarding claim 12, Morita teaches:
The method (900) according to claim 8, further comprising: 
in response to receiving a first signal indicating a power failure, writing the at least one cache page in the persistent memory (220) into a standby disk; 
in response to receiving a second signal indicating recovery of the power failure, re- loading the at least one cache page from the standby disk into the persistent memory (220) (See [0066] “Even when the memory 11a is backed up, memory 11a cannot retain data during a loss of power for an extended period of time, so disk array device 600 can be configured so that a special disk drive not shown in FIG. 4 could be backed up by a battery and when there is a loss of power, the user data and the control information in the memory 11a (including the redundant data) could be written to the aforementioned disk drive and then reassembled on the memory 11a after the power had been restored.” See [0129] “After that, when the power supply is turned back on, if there is unwritten data in the memory 11a, the subsystem control module 11 will try writing again.”); and 
flushing the to-be-written data in the at least one cache page marked as to-be-flushed into the at least one storage block (See Figure 13 in view of the rejection of claim 1, in which data is flushed from the Memory 11a and/or Buffer 13a to the storage device. See [0050] “FIG. 13 is a diagram showing a typical write operation sequence during recovery after a power supply interruption (degeneration mode)”).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Friedman in view of Weber.

	Regarding claim 27, Weber teaches:
The method (900) according to claim 8, wherein the first information about the at least one cache page comprises a data structure recording an address of the at least one cache page (See [0065] “As noted above, the information required to perform an I/O request on another controller may preferably be provided to the other controller in the form of a scatter/gather list indicating addresses in the local cache memory of this first storage controller where the data may be accessed. Element 410 is operable to forward the write operation to another controller along with the constructed scatter/gather list. Element 412 then represents processing by the a selected other controller to perform the indicated write operation using the scatter/gather list and using RDMA capabilities to access the write data from the local cache memory of this storage controller.” See paragraph [0067]. The prior art teaches a scatter gather list (i.e. data structure) indicating addresses in a local cache.); and

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the RAID management method of Morita and the RAID management system of Friedman with the data transfer method of Weber to permit storage devices the capability of accessing a local cache, by providing locations of where the cache can be accessed, thus improving memory management by leveraging benefits of cache utilization. 

Response to Arguments

On page 10 of applicant’s arguments, applicant submitted that Friedman, as cited is not prior art against the present application, noting that Friedman was filed on September 2, 2018, which is after the priority date of the present Application of October 27, 2017. Examiner asserts that since Friedman claims priority to Provisional Application No. 62/556,511, Friedman may be used as prior art to the extent that the citations from Friedman used in the rejection of claims are supported in the provisional application. On page 10 of applicant’s arguments, Applicant requests support from Provisional 62/556,511 that supports the citations of Friedman used to reject claims 3, 7 and 8. Examiner asserts that support for the rejection of claim 3 under Friedman can be found in at least the Remote Stripe Locking section and the Writes section of Provisional 62/556,511, as the sections teach stripe locking and destaging (i.e. flushing) data from RAM to storage devices (i.e. data that is to be destaged/flushed is marked as such), as taught in claim 3. The Remote Stripe Locking section (pages 4-5) and the Writes section (pages 6-7) are produced below, which provide support for the rejection of claim 3 and can be used to reject claim 3.

Writes
We now turn to describing the write flow as performed by the host. The write sequence begins by locking the affected stripes locally (on the host). The data to be written is then staged to the respective Staging RAM locations (e.g., (Page 6, line 36-39). 
A write lock request is sent to the affected stripe lock servers in parallel to the above (Page 6, line 42-43).
Once the correct read-before-write operation is completed and journaled, parities are calculated, staged and the new data and parities are written to disk along with the appropriate journal entries (Page 7, line 5-7).

Remote Stripe Locking
Sharing writable volumes between multiple hosts requires a synchronization mechanism to ensure that RAID (e.g., RAID 5 or 6) stripes are not modified in parallel, as such parallel modification may lead to parity corruption (Page 4, line 32-34). 
In this patent we propose to set up a stripe lock server on each of the storage controllers. The hosts communicate with the stripe lock servers to lock and release stripes (or groups of stripes), serializing access to stripes and avoiding stripe corruption due to concurrent access. Read locks may also be required if host writes are acknowledged after the written data is staged to RAM but before it is destaged to disk, as a following read must wait for the data to be destaged before reading from disk (Page 4, line 39 – Page 5, line 44). 

A stripe lock server may also be implemented as a server receiving and responding to lock requests. Each lock request identifies the host and the stripes it wishes to lock. In an embodiment, a stripe lock request consists of:
•    An ID of the I/O that caused the lock request
•    A boolean specifying whether the request is for a write or a read lock
•    The stripe ranges affected by this I/O (multiple disjoint ranges may be required in some embodiments) (Page 5, line 13-22).
A lock response comprises a lock handle that is used in the unlock command to identify the lock (Page 5, line 26-27).

Examiner asserts that support for the rejection of claim 7 under Friedman can be found in at least the Remote Stripe Locking section and the Shared Volumes Write Hole Recovery section of Provisional 62/556,511, as it teaches releasing/unlocking a previously locked stripe, as taught in claim 7. The Remote Stripe Locking section (pages 4-5) and the Shared Volumes Write Hole Recovery section (page 8) are produced below, which provide support for the rejection of claim 7 and can be used to reject claim 7.

Remote Stripe Locking
(Page 5, line 13-15).
A lock response comprises a lock handle that is used in the unlock command to identify the lock (Page 5, line 26-27).

Shared Volumes Write Hole Recovery
A remote lock held for a specific host I/O shall be released by the recovery process only after the affected stripes are recovered, allowing the recovery process sole access to the stripes that require recovery (Page 8, line 9-11).
A remote lock held in a stripe lock server shall contain the associated recovery ID and optionally the GID. Once all the writes of a host are recovered by the recovery process, the recovery process contacts all stripe lock servers, requesting them to release all locks belonging to the host’s recovery ID (and, either implicitly or explicitly) the GID used by the host at the time of locking (Page 8, line 12-16). 

Examiner asserts that support for the rejection of claim 8 under Friedman can be found in at least the Writes section and the Staging RAM (RAM Cache) section of Provisional 62/556,511, as it teaches marking pages in the cache for destaging/flushing, then destaging the data to an underlying storage device (i.e. disk.), as taught in claim 8. The Staging RAM (RAM Cache) section (pages 3-4) and the Writes section (pages 6-7) are produced below, which provide support for the rejection of claim 8 and can be used to reject claim 8.

Staging RAM (RAM Cache)
An area of RAM or NVRAM or other type of shared storage media shall be allocated for each (host, storage device) pair to serve as a staging area for write I/Os for a host to the storage device. 
The Staging RAM may be used as a write cache, such that writes are acknowledged once data is safely stored in the Staging RAM, long before it is destaged to the underlying storage device, significantly reducing write latency, albeit requiring some redundancy scheme for the Staging RAM itself.
	
Writes
The host write is acknowledged (completed) once the data and journal writes are complete and the remote lock is acquired. 
Once the correct read-before-write operation is completed and journaled, parities are calculated, staged and the new data and parities are written to disk along with the appropriate journal entries.

On pages 11-12, applicant’s representative submitted that there is no indication in the cited portions of any (c)(1) "sending" of "a first request to the cache component (210) to allocate the at least one cache page in the persistent memory (220)," as taught in claim 1. In 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/MICHAEL L WESTBROOK/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139